 



Exhibit 10.13
PROLINK
SOLUTIONS, LLC
September 6, 2005
Dave Gomez
RE: Vice President General Counsel — Corporate Secretary
Dear Dave,
We are pleased to make the following offer to you regarding future employment at
ProLink Solutions LLC.

     
Position:
  Vice President: General Counsel — Corporate Secretary Reports To:
CEO
   
 
   
Start Date:
  No Later than September 15, 2005
 
   
Responsibilities:
  Manage all legal affairs of Company. Including direct responsibility for
contracts, lease documents, litigation, securities filings and Human Resource
issues. As Corporate Secretary your direct responsibility is for all Board of
Directors minutes and communications, the filing of local, State and Federal
filings as to accuracy and completeness. Complete responsibility for all
Sarbanes/Oxley matters. Your further responsibility will include general
business and legal advice on all company business.
 
   
Base Salary:
  $115,000 annually — Payable Bi-weekly
 
   
Travel and
  The Company will reimburse you for all approved expenses Entertainment
Expenses subject to company policy.
 
   
Benefits:
  Standard benefits package as detailed in the Company handbook.  
Bonus:
  You will be eligible for a series of bonuses in 2005 equal to 50 % of your
base salary structured as follows:

  1)   ($21,250) contract management. We will develop a series of milestones
based on successful merger and follow on financing.

 



--------------------------------------------------------------------------------



 



  2)   ($20,000) Successful implementation of service and support contract
update program to be further defined.     3)   ($1 3,750) You will receive an
annual bonus paid February 15, 2006 if the company achieves an annual EBITDA of
$2 million in 2005. This amount will be prorated based on earnings beginning at
$1.6 million, which will equal zero through a full bonus at $2 million. This
amount will also be prorated based on your time of employment.

Bonuses #1 and #3 will be paid annually if earned by December 31, 2005 and will
be paid on February 15, 2006. Bonus #2 will be earned in 2006 and paid
February 15, 2006. You will be eligible for a series of bonuses equal to 60% of
your base salary in 2006 and 70% in 2007 and thereafter with similar performance
targets to be decided at the appropriate time.

         
 
  Equity Plan:   It is the intention of the Compensation Committee of the
company to install a company wide equity incentive plan. We would recommend, and
would anticipate that the company would accept our recommendation, that you
receive equity options commensurate with your position on an annual basis. These
options would ratably vest over a 3-year period. Our recommendation would be to
award you equity options equal to 0.60% of the outstanding equity of the company
on a fully diluted basis as of closing of the current round anticipated by
September 30,2005. The strike price equal 75% of the equity price in such the
anticipated public merger.

Employment Agreement: You will be required to sign a standard Employment
Agreement that will be effective for one year after your departure.
If you have any questions or concerns, please do not hesitate to contact me. We
look forward to you accepting this offer and joining our team.
Please advise us of your acceptance no later than September 10, 2005

     
Very truly yours,
  /S/ Dave Gomez
 
   
 
   
Lawrence Bain
                President Accepted

 